Title: IV: From Major General John Sullivan, 11 September 1777
From: Sullivan, John
To: Washington, George



Dr General
Brintons Ford [Pa.] Sepr 11th 1777

Since I Sent you the message by Major Morris I Saw Maj⟨or⟩ J⟨ose⟩ph Spear of the Militia who Came This morning from a Tavern Called Martins on the Forks of Brandywine he Came from thence to Welches Tavern & heard nothing of the Enemy about the Forks of the Brandywine & is Confident they are not in that Quarter So that Colo. Hazens Information must be wrong—I have Sent to that Quarter to know whether there is any foundation for the Report & Shall give yr Excy the

Earliest Information. Interim I am with Respect yr Excys most obedt Servt

Jno. Sullivan

